Title: To Thomas Jefferson from William Duane, 8 December 1806
From: Duane, William
To: Jefferson, Thomas


                        
                            Respected Sir,
                            Phil. Decr. 8, 1806
                        
                        Had I not made the brief communication a few days since concerning Commodore Truxton’s interview, I should
                            not have deemed an anonymous article received through the Post office worthy of noting by letter—especially as it may be
                            either well founded or malicious in its intention. I shall enclose the original note, and shall beg it to be returned as I
                            may possibly trace the handwriting—
                        Some circumstances that have come within my knowlege may tend perhaps to throw some light on other points.
                            When Mr Burr was in this city last year he lodged at Mr Gardette’s a Frenchman a Dentist a very worthy man and I
                            believe sincerely devoted to the happiness & interests of the United States. This person’s son is a young man of
                            talents his education has a French cast, and he is an able draftsman and musician; this young man Mr Burr took with him—the young man is now at home; but in the event of any evidence being required no doubt his would be important so far as
                            he saw and drafted, for I do not suspect that he was ever apprized of Mr. Burr’s designs. A brother of the Elder Mr
                            Gardette, arrived here about two years since from France; he had been a captain in the French army, and had seen
                            considerable Service. He was bred a chintz pattern, carver or engraver, and had made very considerable progress in
                            arrangements for his business here; suddenly a few months ago, perhaps about May or June, he discontinued that pursuit,
                            & the first I heard of him was at Pittsburg, and his descending the Ohio The connexion of the circumstances may
                            possibly be accidental, but under the circumstances of the transactions in the West, little incidents of this nature may
                            lead to more important developments. I do not know the name of this captain, or whether he uses the family name
                        Another incident has come within my knowlege—Two or three months ago, Mr. John Craig merchant in this city,
                            applied to Messrs Binny and Ronaldson for types to a considerable amount—destined for Mexico and calculated and cast for
                            the Spanish language—to the value of 2000$ they understood that the person who ordered them was Mr. Fernandez
                      —The name I recollect to be the same as that of a gentleman of considerable intelligence and impressive manners
                            who was in several parts of the U States not long ago. But it may not be the same person. The circumstance which struck me
                            as deserving of notice in the case was, that the types being sent to Mr Craig’s on Monday—(the day your proclamation
                            arrived here,)—Craig denied that he ordered them, and said the order came from Baltimore; the letter containing the order
                            is in the hands of Binny & Ronaldson, and it is addressed on the cover to John Craig, Esq. They conclude that the
                            types were intended for the conspirators—
                        Commodore Truxton called today again but being somewhat unwell I did not see him. But I think it fit to
                            notice some of the conversation which he held on the former day. He appears to entertain a deadly hatred of Gen Smith &
                            Mr R. Smith, and meditates a voluminous or critical discussion on the “mismanagement” of the Naval department As I was
                            not at all reserved in my profession of respect or dislike of men; he entered very largely into his “wrongs”, and
                            attributed them wholly to the enmity of the above gentlemen and to a mercantile dispute of a very remote date. He said
                            that Mr R. Smith had endeavored to impress Mr Burr with an opinion that the “treatment” of Com Truxton was wholly the
                            act of the President, and that he Smith lamented and deplored it. But Truxton stated that now he was rather disposed to
                            think that Burr was endeavoring to work upon his resentments with a view to enlist him in his enterprizes “against Mexico”,—that he believes Burr in professing to serve him and to take an interest in his case was deceiving him, and that while
                            he was calling the two Smiths by the most execrable names; he was stimulating them to persevere in their proscription of
                            him (Truxton) that from the amicable manner you had at first received him, he was persuaded the hostility did not proceed
                            from you; and that some artifices must have been employed to deceive you between that period and the second time he waited
                            on you, when he said you received him with studied coldness. This explanation of his discourse, it is but fit should
                            accompany the anonymous note; as it may be very possibly the act of an enemy of Truxton, though it certainly merits a
                            cautious pursuit and enquiry, from the obvious connexion of the parties, Dayton and Burr
                        I shall just beg leave to suggest, that many of your warmest and most devoted friends here, conceive that some
                            notification to the Several States concerning the Militia, or the first measures for providing a contingent, to be
                            organized upon a further call, would not only greatly serve the public interests, but produce many other Salutary effects,
                            in promoting a disposition in the country to maintain some appearance of a constitutional militia. Maryland and Delaware
                            being without any; and in fact in this State, the Governor encourages every measure that can tend to dispirit or to retard
                            an efficient organization. The tax is excessive on those who belong to uniformed corps, and the command of a regiment
                            stands the commander in 200 or 300 dollars a year expence so lax is the System. This, however, I submit with deference.
                        Extracts from a Second Communication from Michigan
                        22 October “A Bank is established at this place under the auspices of certain gentlemen of 
                        Boston
                      among whom
                            are Russel Sturges, Nathaniel Parker, two Basses, one Coverley, one Wheeler, &c &c. John Jacob Astor of
                            N York, and some others of that city, and elsewhere on the Atlantic coast, are concerned. By the law formerly noticed
                            establishing this Bank, it admits of a Specie capital of a million of dollars, and branches may be extended to any other
                            place at the discretion of the concerned. Only 20,000$ are called in to begin with
                        Extracts from a third communication 5 Novr.
                        “You will receive a Bill by the mail that takes this from Detroit—that Bill is now pending in S.US.
                            accompanying which will be also sent a Remonstrance of the Grand Jury of this territory against certain provisions
                            therein. Had the Bill no other bearing than those merely local to the territory and government it is probable that you
                            would not be asked to publish them. But many of us here and of the best informed Sedate men consider from some provisions
                            which it contains that it is calculated to facilitate a great nefarious and tracherous design now hatching in the Western
                            country.
                        “Mr Jackson of Virginia noticed in a former communication was the chairman of the committee that framed
                            the Bill, and from what I learn since I wrote before he is a very different character from what I then conceived.
                            Governor Hull and Judge Woodward were at Washn. when the bill was brought forward. Woodward it is said drew it up.
                            Before these Gentlemen left the territory in 1805, not a syllable was suggested of any necessity or design to alter the
                            government of the territory The project was hatched probably at Washington, and Woodward is said to have been very
                            strenuous to push it through last session, that the business might be completed before any hint of it should transpire
                            here where we were to be most affected by it. It failed in the Senate after passing the other house, an unlucky Brake for
                            the Judge a fortunate one for the people here. The governor on his return in June brought the first copy and the first
                            knowlege that existed of the Bill in this territory! It was shewn only to a Select few until the Judge arrived in
                            September. Soon after the Supreme court held a Session, and a grand jury of the most respectable citizens from every part
                            of the territory were summoned to attend. Judge Woodward among other things committed this Bill to their consideration
                            and said it wanted only the approbation of the Grand Jury to pass the U.S. Senate, which Congress would consider as the
                            sense of the territory. He recommended that if they were in its favor they should so report, if they disapproved a report
                            was not necessary!—He was careful however not to commit his charge to writing. The G. Jurors read the Bill with
                            Astonishment, and reported their candid sentiments to the court. At an adjourned session soon after they took it up again
                            and the Remonstrance which will be sent you was the result of their unanimous deliberation and vote.
                        “In the obnoxious provisions of the Bill beside private
                            objects, the meditated aggrandizement of the Judge has excited much indignation; There are two other objects that I shall
                            particularly point out to you because they bear upon the nefarious and traitorous conspiracy before alluded to—at least
                            in case such a design be in operation, of which none of the intelligent men here doubt.
                        “First—As the essential mask of despotism is manifestly borne on the provisions regarding the change of this
                            territorial government, it appears to have been intended to try the republicanism and spirit of the people in this
                            quarter, to see whether they possessed a substantial regard for principles or whether they might not be led passively to
                            follow a despot and engage in any undertaking, however flagitious desperate or destructive of their own freedom or the
                            happiness of America; and finally to see how they might relish an imperial or royal government, should such an one be, set
                            up west of the Mountains, or possibly the British government should it thought necessary to give G Britain a slice of the
                            Fur trade and peltry country (with its inhabitants) for assisting to dismember the Union.”
                        “Second I perceive that among its objects was the present Secretary of the Territory a Mr Griswold, and a
                            direct attack on him by one of the prime movers strengthens this idea; he has stood aloof from them with a cautious but
                            not offensive reserve; yet the distance he appears to keep is alarming to them, and his opportunities in his situation are
                            such as to disconect them very much, especially as the best and weathered men here place confidence in him; and if the
                            design of dismembering the Union should unfold itself further, he might be a serious obstacle to their designs; besides if
                            his duty to act as governor under particular emergencies, and if there should be any misconduct in any office towards the
                            Union however high we confide in his arresting him. A young man of the name of Watson from Boston arrived here soon after
                            the Governor in June, he declared that he came to be Secretary of the Territory—and that his business here was that and
                            waited here for that alone
                        “Another curious fact—After Judge Woodward found what the Grand Jury had done with his Bill, and that they
                            were about to transmit their remonstrances he fell upon the Expedient of summoning as Colonel of the first Regt. of
                            militia two delegates from each militia company, to meet him in convention, to take into consideration (as he submits it
                            in his circular)—“The state of public affairs,” it is supposed for the purpose of obtaining Somebody to recommend his
                            bill. The convention is to be held a few days hence, but he will expect nothing, except mortification to himself. Indeed
                            he has fairly out-intrigued himself in this territory, on the bench and in the legislative board, where it is too true is
                            both ridiculous and odious. The Citizens at a large and respectable meeting lately voted that he ought to be impeached and
                            removed. How far they will proceed with this I know not—but a committee has
                            been appointed to address Congress on the subject
                        “The Governor has shewn a disposition to retract, so far as he has had concern in the intrigues and practices
                            now so much condemned by the citizens; which has to appearance created a breach between him and the judge.
                        “If there be a design on foot to dismember the Union there are many of us here ready to resist and with
                            means to supress and defeat it, with proper precautions—Knowing your fidelity and honor, I leave to you to make the
                            proper use of the information I communicate—and what ought & what ought not to be published.”
                        Decr. 26. 1806
                   Since the receipt of the above a debilitating rather than a serious indisposition, prevented me
                            from closing and forwarding the above—another letter from the same quarter of the 5 Novr. encloses an Extraordinary letter
                            addressed to the Legislative Board by Judge Woodward—as it does not relate so much to general as to the local affairs,
                            and is a most extravagant & intemperate act for a man in such a Station—I do not send a copy unless it should be of any
                            use—The copy I have is authenticated by Peter Anderson, Secy of the Govt. and Judges—
                        I took the liberty of suggesting in the preceeding Sheet, the feelings and wishes of your warmest friends—and of the soundest principles—concerning the Militia; the policy even were it only to keep the Militia Spirit awake—and the people conscious of their own rights and importance—the declarations of men in the regular military service, too
                            plainly indicate the danger from large Military Establishments; men educated in a profession wish to exercise it—and
                            thank God our country and policy are not such as is calculated to promote standing armies or war; an organization of the
                            State contingent, would at least in this State produce the most salutary effects. That I do not look to anything personal
                            (except trouble and expence) is obvious because as Colonel of the best regiment in the State, I am as high as I could go
                            under the present reign, and should rather prefer to command my company than my regiment if it were not for the political
                            use that my submiting to the drudgery of acting as colonel, and even as Adjudant & Sergeant Major of the corps—The duty
                            however gives one better ideas of matters which I find useful as an Editor.
                        I could wish that the chief of the conspiracy could be seized—with 20 men whom I could select—and
                            properly provided with cash a good horse and able arms, I think I
                            could bring him to Washington—and would cheerfully undertake it—
                        As the tone I have maintained in the Aurora on the Non Importation law and British affairs, may not be
                            understood as I conceive and intend them; I think it incumbent more to state the principles upon which I act. In the first
                            place I am convinced in my soul, that nothing is to be expected by the US. from G. Britain on the score of justice or
                            right—That all must be the Effect of her fears—her interests—or her dangers—
                        This alone would be sufficient; but the conduct of all the agents (particularly of Bond here) is so gross
                            and indecorous, that the popular Scourge cannot be too severely laid upon him. The agents and emissaries take their tone
                            from these official men—and it is due to the country that their deceptious course, independent of their virulence against
                            the Government, should be repelled. I feel some gratification in perceiving the effect produced by the incessant fire I
                            have kept upon them during my recent indisposition.
                        On the other hand a strong motive with me is to afford the Government a countervailing argument, against the
                            complaints which the Minister of France may make (knowing what his master made before against the Aurora) I disdain the
                            idea of the tyrant, who has superceded by his power the liberty of France; but as he is upon equal terms with the combined
                            powers—as a politician he must be judged on equal terms with them. Beside if there could be any danger from him, and
                            there may be at least inconvenience and much evil use made of any complaint which he might make, I have conceived it to be
                            my duty seeing that the Aurora has considerable repute, to take up the subject in such a way as shall without committing a
                            single principle of national honor, or rightly give at least so much assurance as a single Gazette can give that the
                            abuse of France & its chief is not the act either of the Administration nor the Sentiment of the People. The same
                            Sentiment induced me to decide on the Non Importation Act, and to disapprove of its repeal or Suspension—because it might
                            be fairly pleaded that the paper was not under the influence of the administration. These Explanations I hold to be due to
                            you—and to myself. In any mode that I can serve my country—I am at your service—because I am sure that you would not
                            suspect me of Being an hunter of office—but one who really feels the true glory of being a freeman and the duty which
                            every man owes to devote his faculties to the service of his country—and his life if the exigency calls for the
                            sacrifice—this is my sentiment—and it is that in which I have educated my children.
                        I am respected Sir Yours most sincerely
                        
                            Wm Duane
                            
                        
                        
                    
   I have since seen the original Spanish order—the name is not the same exactly it is
                                    Fernando—The merchant here is John Craig—at Baltimore a merchant of the name of Oliver.
                            

               